Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims recite (1) “generating a set of observables that a receiver . . . . would ideally see,” (2) “adding interference to the set of observables,” and (3) “generating a position, navigation, and timing (PNT) solution.” Claims 1-22 are directed to a method of, and computer system for, simulating the performance of a receiver that is accomplished through a series of mathematical operations performed by a computer and/or mental processes capable of being performed by a human. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. 
Analysis
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” {id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour {Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.


Step 1 — Statutory Category
Do claims recite a process, machine, manufacture, or composition of matter. If so, it represents a statutory category of invention. Claims 1-14 are directed to a process and claims 15-22 are directed to a machine and thus are representative of statutory categories of invention.
Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-22 are directed to an abstract idea, particularly the steps of “generating observables, adding interference and generating a PNT” are accomplished through a series of mathematical operations performed by a computer. For example, “generating observables” is simply applying a model to a “truth state,” which could be previous position data; applying a model to a piece of data is a simple a mathematical operation that could be performed by a person or a general purpose computer.  The step of “adding interference” is another mathematical operation comprising addition.  The step of “generating a PNT” is also a well-known mathematical operation, for example the solution of four equations with four unknowns that are the basis of all GNSS receiver solutions, which is capable of being performed by a person as well as a general purpose computer.  
Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping.
The preamble of claim 15 recites a “system comprising a processor and a computer-readable medium storing instructions for causing the processor to perform operations.”  These generic computer components are not recited in the claim body. Even if the computer components were given patentable weight, their mere recitation, especially only in the preamble, does not take the steps of implementing a model to generate a set of observables, implementing the addition of interference to the set of observables and implementing the generation of a navigation solution out of the mental process grouping or mathematical operations grouping. Thus, the claims also recite a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.
Since claims 1-22 recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claims are “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two it is next determined whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
In the instant case, each of the steps implemented by the method represent mathematical operations capable of being performed in a general purpose computer or by a person. The only additional element is a generally-termed “receiver” which is merely a low level generic component upon which the steps may be performed. Regarding the system, again, the only additional structure is related to a “processor” and a “computer-readable medium.” All of the claim elements are directed to the mathematical manipulation of data by a general purpose computer, and do not result in an improvement in the functioning of the computer or to another technology. Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
Claims 1-22 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Apart from the limitations that recite an abstract idea, the only additional element in claim 1, for example, is the intended us in the preamble of simulating the perfromance of a receiver, which merely recites an intended use that is not tied to the body of the claim. Also, the system recited in claim 15 merely uses a computer system including generic components, e.g. processor and memory, as a tool to perform the abstract idea. The application of the abstract idea using generic computer components does not transform the claim into a patent-eligible application of the abstract idea.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 15, the metes and bounds of the language “a set of observables that a receiver in a truth state would see” are not clearly and distinctly defined in the claims.  First, there are no limits on what the “observables” are representative of and the claims do not provide adequately set forth with any degree of precision what they are.  The scope of such is further muddled by the fact of the lack of clarity as to the scope of “in a truth state would ideally see.” The language “truth state” is indefinite and does not provide any limitative value as to what it is or in what manner it is defined. Finally, the language “would ideally see” is indefinite since there is nothing to define what is representative of “ideal” or how any aspect of a relationship between the receiver and what it would “ideally see” is or can be defined.
Claim 13 is indefinite since it is unclear what the language “outputting the PNT solution to a simulation of a vehicle” is supposed to mean or what the metes and bounds of such is intended to encompass. The actual step performed is simply the outputting of the PNT solution.
Claim 14 is indefinite since it is unclear what the scope of “validate that flight software will function as expected” is.  There is nothing in the claim that defines what the metes and bounds of “flight software” is nor is there anything that defines what the scope of “as expected” encompasses.  It appears that the applicant is attempting to import portions of the specification into the claims. "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order).  The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135). However, a review of the specification finds that such lacks any description of what it is or how it can be determined as to what is expected.  As such, for purposes of this Office Action, it is interpreted simply as an autonomous vehicle moving along a desired path/track.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dong (“IF GPS Signal Simulator Development and Verification”).
Dong (“IF GPS Signal Simulator Development and Verification”) discloses an IF GPS signal simulation model (e.g. Chapter 3, page 30+) to generate a digitized IF GPS signal immediately following the front-end and before input to the signal processing stage. The simulation model is based on this selected simulation point and takes into account all errors introduced during the signal propagation in the atmosphere and in the front-end. FIG. 3.2 and its description exemplifies the method and system including generating a plurality of observables in the form of Signal of SVN composed of an amplitude, data, C/A code and carrier which would be representative of an ideal signal, adding noise and generating/storing a composite GPS signal after filtering and quantizing. The receiver and satellite trajectories during the simulation period are fundamental components required to conduct the simulation (3.2.1). Additionally, a software GPS receiver is provided and is composed of signal acquisition (4.2), signal tracking (4.3), sub-frame synchronization (4.5, 4.6) and navigation processing (4.8) components with additional modules such as a measurement module to obtain pseudorange (4.7), carrier phase (4.7.2) and Doppler (4.7.2) from each channel (4.1). FIG. 4.1 exemplifies the structure of the GPS receiver receiving the generated observables/noise for determining a navigation solution,

    PNG
    media_image1.png
    586
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    621
    873
    media_image2.png
    Greyscale


Claim1-22 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Whitworth et al (11,150,356, previously published 12/29/2016 and 7/5/2018).
Whitworth et al teach the conventionality of a method and system of testing the performance of a position, navigation and timing (PNT) configuration such as a GNSS receiver for a vehicle, see for example FIGs. 1 and 2 comprising: generating a test signal, comprising the steps of: receiving, from a database, information for at least one of the threat signals (e.g., 2:59-5:7), generating a corresponding threat signal from the received information, e.g. generating a noise signal using threat generator 104; combining in a signal combiner 114 the corresponding threat signal with a PNT signal , e.g. generated observation datafrom GNSS signal generator 112 to generate the test signal: transmitting the test signal to the PNT configuration, e.g. DUT 118; and analysing the output of the PNT configuration to provide an indication of performance of the PNT configuration. The PNT signal (e.g. GNSS signal) may be received from a GNSS signal synthesiser or may be received from a real-world PNT signal (e.g. an off-the-air GNSS signal) (5:11+). It is noted that the use of real-world OTA signals inherently encompass the consideration of the position, geometry and dynamics of both the receiver and the satellites.  The device under test (DUT) is another PNT configuration, including: a configuration of a plurality of GNSS receivers; a Controlled Radiation Pattern Antenna (CRPA) configuration; and a Satellite-based Augmentation System (SBAS). Whitworth et al further teach that it will also be appreciated that integers or features of the invention that are described as preferable, advantageous, convenient or the like are optional and do not limit the scope of the independent claims. Moreover, it is to be understood that such optional integers or features, whilst of possible benefit in some embodiments of the invention, may not be desirable, and may therefore be absent, in other embodiments.
Claims 1-22 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Ford et al (2021073077).
Ford et al (2021073077) disclose a system and method for testing a vehicle PNT receiver [0022] including vehicle vulnerabilty testing [0034]. FIG. 4 shows an example workflow 400 in which a GNSS simulator 445 can follow the motion of a real vehicle, adding in any user required effects such as multipath, obscuration, interference and spoofing. Alternatively, if access to the autonomous vehicle under test is available, then the connection to the vehicle can be direct 448, instead of simulated. Access can include over the air signals received via vehicle antenna 428, often encased in a Faraday cage for signal isolation. Simulation via GNSS simulator 445 can be extended to allow for other simulators, such as 5G, LTE, Wi-Fi. Effects such as interference, V2X message complications or manipulation, such as using an incorrect time, wrong location, etc. can then be added into the other simulators such as 3D environment (SIM 3D) 455 with 3D module 465. FIG. 5 exemplifies the computer system 510 that implements the various steps of the process and includes at least one central processing unit (CPU) 572 that communicates with a number of peripheral devices which can include a storage subsystem 526 [0041] including, for example, memory devices and a file storage subsystem 536, user interface input devices 538 [0039], user interface output devices 576 [0040], and a network interface subsystem 574 [0038]. The system/method tests the performance of a vehicle 125 receiver 448 comprising: Multi-GNSS Constellation Simulator System 182/445 with up to 256 output channels, and onboard SimGEN processing for following the motion of the vehicle, using the motion of the car fed into the simulator system [0024]-[0025], wherein interference/spoofing may be added to satellite signal observables to generate corrupted versions thereof and the receiver 448 performs its PNT functions includes the measurement and evaluation of cyber-security resilience of CAVs positioning, navigation and timing (PNT) related functions [0001]. The method includes using a GNSS signal generating system: receiving the ambient GNSS signals using an antenna of the GNSS signal generating system and determining a location and acceleration of the autonomous vehicle from the ambient GNSS signals, accessing a model of an augmented environment that includes at least multi-pathing and obscuration of the ambient GNSS signals along a test path, based on the location determined from the GNSS signals, and generating the simulated GNSS signals to feed to the autonomous vehicle, in real time, simulating at least one constellation of GNSS satellite sources modified according to the augmented environment, based on the location determined from the GNSS signals. The method further includes feeding the simulated GNSS signals to a receiver in the autonomous vehicle, thereby supplanting ambient GNSS as the autonomous vehicle travels along the test path. Ford et al further teach simulating RTK using carrier phase. A Multi-GNSS simulator anticipates GPS/GNSS constellations. As Ford et al teach generating the GPS/GNSS observables in relation to the path/track of an autonomous vehicle to test (measure and evaluate) the autonomous vehicle receiver along the path, and there is nothing distinguishing regarding “flight software” or “possible flight condition” that would distinguish over the software used in the vehicle and thus it is encompassed by the teachings therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Constantinescu et al (“Hybrid GPS/Galileo/GLONASS IF Software Signal Generator”) disclose that a Global Navigation Satellite System (GNSS) signal simulator is a necessity for the development and validation phases of a GNSS receiver. Constantinescu et al describe a low-cost, software defined simulator (SDSS) for generating a plurality of satellite navigation signals from one or more GNSS constellations that allows the user to control many parameters, such as the choice of the disturbance and propagation channel parameters, various pre-defined environments, etc. Chapter 2 describes constellation parameters while Chapter 3 describes the signal parameters for the different constellations. Figure 5 and its description in Chapter 4 exemplify the SDSS simulator accounting for the satellite motions, receiver trajectory/motion, and channel and interference parameters (Figures 6 and 7). The most complex test, which represents the best way in testing the signal generator, is to connect it to a real receiver which would operate in its conventional manner to process the simulation signals for its intended purpose as a PNT receiver.
Nguyen et al (“Design and Validation of a Flexible Software-Based Generator of Realistic GNSS Signals”) to simulate realistic GNSS signals from multiple satellites (including from different constellations), with plausible code delays and Doppler frequency shifts. With a new module, N-FUELS can reproduce GNSS signals as received by both static and dynamic users. FIG. 1 exemplifies the scheme of the system where Fig. 1, where: SIS indicates the set of functions generating the Signal-In-Space (SIS) for one or more satellites; IMPAIRMENTS indicates the set of functions generating the disturbing signals (jammers or multipath signals); and NOISE indicates the set of functions generating the Additive White Gaussian Noise (AWGN). N-FUELS was developed with the ability to configure three groups of parameters: SIS parameters (e.g., number of simulated signals, signal modulation, Pseudo-Random Noise, PRN, codes number, etc.), propagation channel parameters (e.g., Carrier to Noise density ratio C/N0, multipath signals, disturbance models, etc.), and receiver front-end parameters (e.g., sampling frequency, intermediate frequency, front-end filter model, number of quantization bits, etc.). Figs. 3 and 4 exemplify the generation of multiple satellite signal observations (SIS) and the addition of interference  (noise and impairments) thereto to be used by a GNSS receiver. In N-FUELS, code delays, Doppler frequencies, and navigation messages are the inputs for the SIS generation module as provided by Julien et al [1], (page 129).  Fig. 8/III. Validation of the SRIM Module exemplify the testing by comparing navigation outputs.
Rugamer et al (“GNSS Over-the-Air Testing Using Wave Field Synthesis”) disclose known techniques for generating simulated satellite signal observations and interference observations to a device under test.
Ilie et al (20210096265) disclose a method and system that includes outputting a plurality of simulated global navigation satellite system (GNSS) and interference signal pairs comprising a simulated GNSS signal and a simulated interference signal using a software radio comprising a processor and non-transitory machine readable medium having stored thereon instructions comprising executable code that when executed by one or more processors, cause the processors to output a plurality of simulated global navigation satellite system (GNSS) and interference signal pairs, see FIG. 1 showing the addition of the interference/jammer signals with simulated GNSS signals in calibration device 20.  The GNSS signals may be simulated to operate on any navigation system, such as by way of example only, GPS, BeiDou, Galileo, or GLONASS. The simulated interference signals may include, by way of example only, spoofers, repeaters, or jammers, although other interference signals may be generated [0022]. An offset monitoring computing device 16 receives the signals; processor(s) 64 of the offset monitoring computing device 16 execute programmed instructions stored in the memory 66 for any number of the functions or other operations illustrated and described by way of the examples herein, including monitoring phase, time/or, and power offsets for the GNSS calibration signal 54 and/or interference calibration signal 58, as well as providing feedback to the simulation computing device 14 for phase, time, and power adjustment. The processor(s) 64 of the offset monitoring computing device 16 may include one or more CPUs, GPUs, or general processors with one or more processing cores, for example, although other types of processor(s) can be used [0031]. FIG. 5 exemplifies the process.
Maier (10,746,881) discloses a method and device for testing location tracking of a device under test, e.g. a multi-GNSS receiver, comprising: a global navigation satellite system simulator adapted to wirelessly transmit a radio frequency global navigation satellite system signal to the device under test; and a base station simulator adapted to wirelessly transmit a real-time kinematic signal to the device under test; and wherein the measuring device is adapted to compare a location, determined by the device under test based on the radio frequency global navigation satellite system signal and the real-time kinematic signal, with an ideal location, upon which the radio frequency global navigation satellite system signal and the real-time kinematic signal are based, and wherein one or more of the radio frequency global navigation satellite system signal and the real-time kinematic signal comprise at least one intentional error, and wherein the measuring device is adapted to determine a reaction of the device under test to the at least one intentional error. The process is exemplified in FIG. 4.
Kallankari et al (20170242129) disclose a testing method and arrangement for GPS measurements showing the conventionality of calculating a position from the received signal of the device under test; and determining a position error by comparing the calculated position to a reference position information.
Shen (9,274,212) discloses a mobile terminal and a global positioning system calibration method. The mobile terminal includes: a GPS parameter calibration module (10), which is configured to calibrate GPS parameters based on at least one of the following items: data from a GPS signal feedback and collection module (20), state parameters of the mobile terminal, and environmental parameters of the mobile terminal; the GPS signal feedback and collection module (20), which is configured to acquire the GPS parameters before and after the calibration implemented by the GPS parameter calibration module (10) and feed back the collected data to the GPS parameter calibration module (10). GPS parameter calibration module further comprises at least one of the following: a time delay calibration module, which is configured to calibrate time delay parameters of a GPS; a Doppler shift calibration module, which is configured, with the processor, to calibrate Doppler frequency parameters of said GPS; a carrier to noise ratio calibration module, which is configured, with the processor, to calculate and compensate for system losses of said GPS; a latitude and longitude calibration module, which is configured, with the processor, to calibrate pre-loaded latitude and longitude. A processor is configured to: according to a time delay value pre-loaded by said mobile terminal, start up receiving and positioning, and after the positioning is completed, check a positioning accuracy and/or signal strength, and adjust said pre-loaded time delay value according to said positioning accuracy and/or said signal strength, and start up receiving and positioning again, check said positioning accuracy and/or said signal strength, until a difference between said positioning accuracy and/or said signal strength and a target value is within a predetermined range.
Davis et al (20140253372) disclose a system and method for testing A-GNSS performance of communication devices, navigation systems, telematics and tracking applications. The system and method can generate valuable system performance data to enhance the understanding of various components affecting the performance of a location system. The technology disclosed can be used as a platform to meet various testing needs such as over-the-air A-GNSS testing, signaling conformance, and radio frequency (abbreviated RF) performance testing. GNSS receiver of the PND 210 and the GNSS record and playback system 218 can capture signals from the same GNSS satellite constellations. GNSS signals 120 and 128 can include the time of transmission of the signal and the satellite position at the time of signal transmission. The PND 210 can use this information to compute its location and generate position truth data 225 using navigation equations. PND units with wide area information server (abbreviated WAIS) can typically produce position truth data within three meters of a precise location. More sophisticated differential PND units (abbreviated DGPS) can provide even more accurate position truth data [0029]. The two signals can be used by test systems for subjecting a DUT to real world GNSS environment by replaying motion, signal characteristics, atmospheric, and other effects of GNSS satellite constellations 110, 115, or 118 coherently with the position truth data 225 [0035]. The GNSS scenario can include real world aspects such as multipath effects, motion profiles, electromagnetic interference, loss of satellite signal and etc. The scenario generator 332 can quantify and compare GNSS receiver performance for design verification, production test in manufacturing, comparative evaluation, statistical data-generation through extended and repeated tests, and incoming products test [0039].
Goel et al (20130271317) disclose a test system for performing over the air testing on a device under test (DUT) with satellite navigation system capability. As shown in FIG. 1, electronic device 10 may include storage and processing circuitry 28, GPS receiver 35 [0031]-[0033], communication circuits 36/38 [0024]-[0030], and antennas 40. Test host 202 may provide ephemeris data, almanac data, and other raw data to satellite navigation system emulator 204 so that emulator 204 can generate simulated radio-frequency signals that would have been broadcast to DUT 10 at a selected point in time in a particular location. FIG. 9 exemplifies the process for testing.
Lele et al (7,797,132) disclose a method (e.g., FIG. 6) and system (e.g., FIG. 5) for providing repeatable GPS performance testing of a communication device are provided. Navigation data is complied over a drive route. The navigation data is used as an input to a GPS simulator to duplicate in a laboratory setting the GPS signals present at the GPS receiver during a travel along the drive route. Performance data of a baseline unit can be obtained for benchmarking the performance of a communication device being tested. A device under test can also be exposed to simulated GPS signals and to both simulated GPS signals and other radio frequency signals, such as telephone network signals present along the drive route. The testing can be performed to identify errors produced by the communication device, such errors being solely GPS-related errors, errors in location-based system applications and/or errors that occur to other functions of the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646